356 U.S. 368 (1958)
RATNER
v.
UNITED STATES ET AL.
No. 819.
Supreme Court of United States.
Decided May 5, 1958.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF ILLINOIS.
David Axelrod and James L. Givan for appellant.
Solicitor General Rankin, Assistant Attorney General Hansen, Charles H. Weston and Robert W. Ginnane for the United States and the Interstate Commerce Commission, and Walter Harwood for the Hoover Motor Express Co., Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.